DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 02/13/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 18 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a display panel, comprising a plurality of fingerprint recognition circuits, wherein at least one of the plurality of fingerprint recognition circuits comprises a light sense signal obtaining unit and a subtracter, wherein the light sense signal obtaining unit is configured to obtain a first light sense voltage value and a second light sense voltage value, the first light sense voltage value is related to a first power voltage value, the second light sense voltage value is related to a second power voltage value, and the first power voltage value is greater than the second power voltage value, and wherein the subtracter is configured to subtract the second light sense voltage value from the first light sense voltage value to obtain a light sense data value.

U.S. Patent Application Publication 2020/0175245 A1 to Ding et al. discloses a fingerprint detection device that includes a detection substrate, a signal converter 20, and a control circuit 40. The detection substrate includes a plurality of pixels arranged in a plurality of rows and a plurality of columns. A sensing circuit 10 is disposed in each pixel and configured to receive an optical signal and output a sensing electrical signal having a magnitude corresponding to light information of the optical signal, and the light information of the optical signal includes but is not limited to light intensity. The fingerprint detection device further includes a calculation circuit 30, and the calculation circuit 30 is coupled to each analog-to-digital converter 21, and is configured to determine, in each fingerprint detection period, a difference between the sensing electrical signals output by any two adjacent sensing circuits 10 based on output signals of the analog-to-digital converters 21, and determine a difference between the optical signals received by the any two adjacent sensing circuits 10 according to the difference between the sensing electrical signals output by the any two adjacent sensing circuits 10, so as to determine a fingerprint image. 

Foreign Publication CN106557724 A to Yang et al. discloses fingerprint sensing circuit comprising: a fingerprint detection capacitor C1, a detection electrode 2, a first switch T1, a control unit 201, a reference voltage interface 202, a driving voltage interface 203, and a subtraction circuit 204, wherein the fingerprint detection capacitor C1 is connected to one end of the finger 1 and the other end is coupled to the detection electrode 2, and the drive voltage interface 203 is adapted to load the drive voltage VD to the fingerprint detection capacitor C1. A control unit 201 for generating a control signal for controlling the state of the first switch T1 and the second switch T2 and controlling the driving voltage VD to be loaded into the fingerprint detection capacitor C1 and the reference voltage REF input to the amplifier F, such that the amplifier F outputs the first output voltage and the second output voltage after a timing cycle is completed. The subtraction circuit 204 is coupled to the output terminal of the amplifier F and the difference between the first output voltage and the second output voltage is taken as the output signal Vout of the fingerprint sensing circuit.

U.S. Patent Application Publication 2019/0212873 A1 to Huang et al. discloses a fingerprint sensing circuit that includes a pixel array and an analog front-end (AFE) circuit, where only one pixel cell in the pixel array is illustrated for simplicity. In the pixel array, each pixel cell includes a sensing electrode and a charge amplifier. By using the transmitting signal TX (or called excitation signal), the pixel array may obtain information of a finger capacitance Cf and convert the finger capacitance information into the sensing signal (which may be a voltage signal) as the output signal of the charge amplifier. The sensing signal of pixel includes a common-mode (CM) part and a differential-mode (DM) part. The charge amplifier illustrated in 

However, none of the above teach or fairly suggest the display panel and associated with it the display device as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622